Residence at Kings Landing Apartments

ASSUMPTION AND RELEASE AGREEMENT
(Guarantor Transfer)

This ASSUMPTION AND RELEASE AGREEMENT (“Agreement”) is dated as of March 31,
2014 by and among JOHN C. PORTA and STAN R. MCCURDY (together, “Original
Guarantor”), INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited
partnership (“New Guarantor”), KING’S LANDING LLC, a Delaware limited liability
company (“Borrower”), and FANNIE MAE, the corporation duly organized under the
Federal National Mortgage Association Charter Act, as amended, 12 U.S.C. §1716
et seq. and duly organized and existing under the laws of the United States
(“Fannie Mae”).

RECITALS:

A. Pursuant to that certain Multifamily Loan and Security Agreement dated as of
May 24, 2012, executed by and between Borrower and CWCAPITAL LLC, a
Massachusetts limited liability company, now known as WALKER & DUNLOP, LLC, a
Delaware limited liability company (“Original Lender”) (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”), Original Lender made a loan to Borrower in the original principal
amount of Twenty-One Million Two Hundred Thousand and 00/100
Dollars ($21,200,000.00) (the “Mortgage Loan”), as evidenced by, among other
things, that certain Multifamily Note dated as of May 24, 2012, executed by
Borrower and made payable to Original Lender in the amount of the Mortgage Loan
(as amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Note”), which Note has been assigned to Fannie Mae. The current
servicer of the Mortgage Loan is WALKER & DUNLOP, LLC, a Delaware limited
liability company (“Loan Servicer”).

B. In addition to the Loan Agreement, the Mortgage Loan and the Note are secured
by, among other things, (i) a Multifamily Deed of Trust, Assignment of Leases
and Rents, Security Agreement and Fixture Filing dated as of May 24, 2012 and
recorded at deed book 20004 and page number 1928 in the land records of St.
Louis County, Missouri (as amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Security Instrument”) encumbering the
land as more particularly described in Exhibit A attached hereto (the “Mortgaged
Property”); and (ii) an Environmental Indemnity Agreement by Borrower for the
benefit of Original Lender dated as of the date of the Loan Agreement (the
“Environmental Indemnity”).

C. The Security Instrument has been assigned to Fannie Mae pursuant to that
certain Assignment of Security Instrument dated as of May 24, 2012 and recorded
at deed book 20004 and page number 2217 in the land records of St. Louis County,
Missouri.

D. The Loan Agreement, the Note, the Security Instrument, the Environmental
Indemnity and any other documents executed in connection with the Mortgage Loan,
including but not limited to those listed on Exhibit B to this Agreement, are
referred to collectively as the “Loan Documents.” Borrower is liable for the
payment and performance of all of Borrower’s obligations under the Loan
Documents.

E. Original Guarantor is liable under the Guaranty of Non-Recourse Obligations
dated as of May 24, 2012 (the “Guaranty”).

F. Each of the Loan Documents has been duly assigned or endorsed to Fannie Mae.

G. Fannie Mae has been asked to consent to (a) a transfer of an ownership
interest in Borrower (the “Transfer”), and (b) the assumption by New Guarantor
of the obligations of Original Guarantor under the Guaranty (the “Guarantor
Assumption“ and together with the Transfer, the “Transaction”).

H. Fannie Mae has agreed to consent to the Transaction subject to the terms and
conditions stated below.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual covenants in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. Recitals.

The recitals set forth above are incorporated herein by reference.

2. Defined Terms.

Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement. The following terms, when used in
this Agreement, shall have the following meanings:

“Amended Loan Agreement” means either (a) the Amendment to Multifamily Loan and
Security Agreement executed by Borrower and Fannie Mae dated as of even date
herewith, together with the Loan Agreement, or (b) the Amended and Restated
Multifamily Loan and Security Agreement executed by Borrower and Fannie Mae
dated as of even date herewith.

“Claims” means any and all possible claims, demands, actions, costs, expenses
and liabilities whatsoever, known or unknown, at law or in equity, originating
in whole or in part, on or before the date of this Agreement, which Original
Guarantor, or any of its partners, members, officers, agents or employees, may
now or hereafter have against the Indemnitees, if any and irrespective of
whether any such claims arise out of contract, tort, violation of laws, or
regulations, or otherwise in connection with any of the Loan Documents,
including, without limitation, any contracting for, charging, taking, reserving,
collecting or receiving interest in excess of the highest lawful rate applicable
thereto and any loss, cost or damage, of any kind or character, arising out of
or in any way connected with or in any way resulting from the acts, actions or
omissions of the Indemnitees, including any requirement that the Loan Documents
be modified as a condition to the transactions contemplated by this Agreement,
any charging, collecting or contracting for prepayment premiums, transfer fees,
or assumption fees, any breach of fiduciary duty, breach of any duty of fair
dealing, breach of confidence, breach of funding commitment, undue influence,
duress, economic coercion, violation of any federal or state securities or Blue
Sky laws or regulations, conflict of interest, negligence, bad faith,
malpractice, violations of the Racketeer Influenced and Corrupt Organizations
Act, intentional or negligent infliction of mental distress, tortious
interference with contractual relations, tortious interference with corporate
governance or prospective business advantage, breach of contract, deceptive
trade practices, libel, slander, conspiracy or any claim for wrongfully
accelerating the Note or wrongfully attempting to foreclose on any collateral
relating to the Mortgage Loan, but in each case only to the extent permitted by
applicable law.

“Indemnitees” means, collectively, Original Lender, Fannie Mae, Loan Servicer
and their respective successors, assigns, agents, directors, officers, employees
and attorneys, and each current or substitute trustee under the Security
Instrument.

“Transfer Fee” means $212,000.00.

3. Assumption by New Guarantor; Release of Original Guarantor.

New Guarantor hereby assumes all liability of Original Guarantor under the
provisions of the Guaranty.

In reliance on Original Guarantor’s and New Guarantor’s representations and
warranties in this Agreement, Fannie Mae releases Original Guarantor from all of
its obligations under the Guaranty other than for liability pursuant to this
Agreement or the provisions of the Guaranty relating to the Environmental
Indemnity for any liability that relates to the period prior to the date hereof,
regardless of when such environmental liability is discovered. If any material
element of the representations and warranties made by Original Guarantor
contained herein is false as of the date of this Agreement, then the release set
forth in this Section 3 will be cancelled as of the date of this Agreement and
Original Guarantor will remain obligated under the Guaranty as though there had
been no such release.

4. Original Guarantor’s Representations and Warranties.

Original Guarantor represents and warrants to Fannie Mae as of the date of this
Agreement that:

(a) there are no defenses, offsets or counterclaims to the Guaranty;

(b) there are no defaults by Original Guarantor under the provisions of the
Guaranty; and

(c) all provisions of the Guaranty are in full force and effect.

5. New Guarantor’s Representations and Warranties.

New Guarantor represents and warrants to Fannie Mae as of the date of this
Agreement that New Guarantor does not have any knowledge that any of the
representations made by Original Guarantor in Section 4 above are not true and
correct.

6. Consent to Guarantor Assumption.

(a) Fannie Mae hereby consents to the Transaction, subject to the terms and
conditions set forth in this Agreement. Fannie Mae’s consent to the Transaction
is not intended to be and shall not be construed as a consent to any subsequent
transfer which requires Lender’s consent pursuant to the terms of the Loan
Agreement.

(b) Original Guarantor and New Guarantor understand and intend that Fannie Mae
will rely on the representations and warranties contained herein.

7. Liability of Borrower.

Nothing set forth herein shall release or change the liability of Borrower or
any other party who may now be or after the date of this Agreement, become
liable, primarily or secondarily, under the Guaranty and the other Loan
Documents.

8. Amendment and Modification of Loan Documents.

As additional consideration for Fannie Mae’s consent to the Transaction as
provided herein, Borrower, New Guarantor and Fannie Mae hereby agree to a
modification and amendment of the Loan Documents as set forth in the Amended
Loan Agreement.

9. Consent to Key Principal Change.

The parties hereby agree that the party identified as the Key Principal in the
Loan Agreement is hereby changed to Independence Realty Operating Partnership,
LP, a Delaware limited partnership.

10. Limitation of Amendment.

Except as expressly stated herein, all terms and conditions of the Loan
Documents, including the Loan Agreement, Note, Security Instrument and Guaranty,
shall remain unchanged and in full force and effect.

11. Further Assurances.

Borrower, Original Guarantor and New Guarantor agree at any time and from time
to time upon request by Fannie Mae to take, or cause to be taken, any action and
to execute and deliver any additional documents which, in the opinion of Fannie
Mae, may be necessary in order to assure to Fannie Mae the full benefits of the
amendments contained in this Agreement.

12. Modification.

This Agreement embodies and constitutes the entire understanding among the
parties with respect to the transactions contemplated herein, and all prior or
contemporaneous agreements, understandings, representations, and statements,
oral or written, are merged into this Agreement. Neither this Agreement nor any
provision hereof may be waived, modified, amended, discharged, or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge, or termination
is sought, and then only to the extent set forth in such instrument. Except as
expressly modified by this Agreement, the Guaranty shall remain in full force
and effect and this Agreement shall have no effect on the priority or validity
of the liens set forth in the Security Instrument or the other Loan Documents,
which are incorporated herein by reference. New Guarantor hereby ratifies the
agreements made by Original Guarantor to Fannie Mae in connection with the
Mortgage Loan and agrees that, except to the extent modified hereby, all of such
agreements remain in full force and effect.

13. Costs.

Borrower, New Guarantor and Original Guarantor agree to pay all fees and costs
(including attorneys’ fees) incurred by Fannie Mae and the Loan Servicer in
connection with Fannie Mae’s consent to and approval of the Transaction, and the
Transfer Fee in consideration of the consent to the Transaction.

14. Financial Information.

Borrower and New Guarantor represent and warrant to Fannie Mae that all
financial information and information regarding the management capability of New
Guarantor provided to the Loan Servicer or Fannie Mae was true and correct as of
the date provided to the Loan Servicer or Fannie Mae and remains materially true
and correct as of the date of this Agreement.

15. Indemnification.

(a) Borrower, Original Guarantor and New Guarantor each unconditionally and
irrevocably releases and forever discharges the Indemnitees from all Claims,
agrees to indemnify the Indemnitees, and hold them harmless from any and all
claims, losses, causes of action, costs and expenses of every kind or character
in connection with the Claims or the transfer of the Mortgaged Property.
Notwithstanding the foregoing, Original Guarantor shall not be responsible for
any Claims arising from the action or inaction of New Guarantor and New
Guarantor shall not be responsible for any Claims arising from the action or
inaction of Original Guarantor.

(b) This release is accepted by Fannie Mae and Loan Servicer pursuant to this
Agreement and shall not be construed as an admission of liability on the part of
any party.

(c) Original Guarantor and New Guarantor each hereby represents and warrants
that it has not assigned, pledged or contracted to assign or pledge any Claim to
any other person.

16. Governing Law; Consent to Jurisdiction and Venue.

Section 15.01 (Governing Law; Consent to Jurisdiction and Venue) of the Loan
Agreement is hereby incorporated herein as if fully set forth in the body of
this Agreement.

17. Notice.

(a) Process of Serving Notice.

All notices under this Agreement shall be:

(1) in writing and shall be:

(A) delivered, in person;

(B) mailed, postage prepaid, either by registered or certified delivery, return
receipt requested;

(C) sent by overnight courier; or

(D) sent by electronic mail with originals to follow by overnight courier;

(2) addressed to the intended recipient at its respective address set forth at
the end of this Agreement; and

(3) deemed given on the earlier to occur of:

(A) the date when the notice is received by the addressee; or

(B) if the recipient refuses or rejects delivery, the date on which the notice
is so refused or rejected, as conclusively established by the records of the
United States Postal Service or any express courier service.

(b) Change of Address.

Any party to this Agreement may change the address to which notices intended for
it are to be directed by means of notice given to the other parties to this
Agreement in accordance with this Section 17.

(c) Default Method of Notice.

Any required notice under this Agreement which does not specify how notices are
to be given shall be given in accordance with this Section 17.

(d) Receipt of Notices.

No party to this Agreement shall refuse or reject delivery of any notice given
in accordance with this Agreement. Each party is required to acknowledge, in
writing, the receipt of any notice upon request by the other party.

18. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be considered an original for all purposes; provided, however, that all
such counterparts shall constitute one and the same instrument.

19. Severability; Entire Agreement; Amendments.

The invalidity or unenforceability of any provision of this Agreement or any
other Loan Document shall not affect the validity or enforceability of any other
provision of this Agreement, all of which shall remain in full force and effect.
This Agreement contains the complete and entire agreement among the parties as
to the matters covered, rights granted and the obligations assumed in this
Agreement. This Agreement may not be amended or modified except by written
agreement signed by the parties hereto.

20. Construction.

(a) The captions and headings of the sections of this Agreement are for
convenience only and shall be disregarded in construing this Agreement.

(b) Any reference in this Agreement to an “Exhibit” or “Schedule” or a “Section”
or an “Article” shall, unless otherwise explicitly provided, be construed as
referring, respectively, to an exhibit or schedule attached to this Agreement or
to a Section or Article of this Agreement. All exhibits and schedules attached
to or referred to in this Agreement, if any, are incorporated by reference into
this Agreement.

(c) Any reference in this Agreement to a statute or regulation shall be
construed as referring to that statute or regulation as amended from time to
time.

(d) Use of the singular in this Agreement includes the plural and use of the
plural includes the singular.

(e) As used in this Agreement, the term “including” means “including, but not
limited to” or “including, without limitation,” and is for example only and not
a limitation.

(f) Whenever a party’s knowledge is implicated in this Agreement or the phrase
“to the knowledge” of a party or a similar phrase is used in this Agreement,
such party’s knowledge or such phrase(s) shall be interpreted to mean to the
best of such party’s knowledge after reasonable and diligent inquiry and
investigation.

(g) Unless otherwise provided in this Agreement, if Lender’s approval is
required for any matter hereunder, such approval may be granted or withheld in
Lender’s sole and absolute discretion.

(h) Unless otherwise provided in this Agreement, if Lender’s designation,
determination, selection, estimate, action or decision is required, permitted or
contemplated hereunder, such designation, determination, selection, estimate,
action or decision shall be made in Lender’s sole and absolute discretion.

(i) All references in this Agreement to a separate instrument or agreement shall
include such instrument or agreement as the same may be amended or supplemented
from time to time pursuant to the applicable provisions thereof.

(j) “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.

21. WAIVER OF TRIAL BY JURY.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
(A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE RELATIONSHIP
BETWEEN THE PARTIES THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT
TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT
EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY
GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT
LEGAL COUNSEL.

[Remainder of Page Intentionally Blank]IN WITNESS WHEREOF, the parties have
signed and delivered this Agreement under seal (where applicable) or have caused
this Agreement to be signed and delivered under seal (where applicable) by its
duly authorized representative. Where applicable law so provides, the parties
intend that this Agreement shall be deemed to be signed and delivered as a
sealed instrument.

ORIGINAL GUARANTOR:

      /s/ John C. Porta
 

Name:
  John C. Porta
Address:
  c/o MLP Management, LLC



1242   Strassner Drive

Brentwood, Missouri 63144

Email address: JPorta@mlpllc.com

STATE OF MISSOURI

CITY/COUNTY OF ST. LOUIS, ss:

On this 27 day of March, 2014, before me, the undersigned, a Notary Public in
and for the City/County and State aforesaid, personally appeared Stan R.
McCurdy, personally known to me, and the same person who executed the foregoing
instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and notarial seal on the day and
year last above written.

/s/ Michaela D. Siress

Notary Public

My Commission Expires: March 16, 2017

1

ORIGINAL GUARANTOR:

      /s/ Stan R. McCurdy
 

Name:
  Stan R. McCurdy
Address:
  c/o MLP Management, LLC



1242   Strassner Drive

Brentwood, Missouri 63144

Email address: SMCCurdy@mlpllc.com

STATE OF MISSOURI

CITY/COUNTY OF ST. LOUIS, ss:

On this 27 day of March, 2014, before me, the undersigned, a Notary Public in
and for the City/County and State aforesaid, personally appeared Stan R.
McCurdy, personally known to me, and the same person who executed the foregoing
instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and notarial seal on the day and
year last above written.

/s/ Michaela D. Siress

Notary Public

My Commission Expires: March 16, 2017

2

NEW GUARANTOR:



      INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited
partnership



      By: Independence Realty Trust, Inc., a Maryland corporation, its general
partner



      By: Independence Realty Advisors, LLC, a Delaware limited liability
company, its authorized agent

By: /s/ Scott Schaeffer
Name: Scott Schaeffer
Title: CEO


Notice Address:
c/o Independence Realty Advisors, LLC


Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104
Attention: Farrell Ender, President

STATE OF PA

CITY/COUNTY OF PHILADLEHIA, ss:

On this 25th day of March, 2014, before me, the undersigned, a Notary Public in
and for the City/County and State aforesaid, personally appeared Scott
Schaeffer, personally known to me and known to me to be the CEO of Independence
Realty Advisors, LLC, a Delaware limited liability company, authorized agent of
Independence Realty Trust, Inc., a Maryland corporation, general partner of
Independence Realty Operating Partnership, LP, a Delaware limited partnership,
and the same person who executed the foregoing instrument, and duly acknowledged
said execution to be for and on behalf of and as the act and deed of said
limited partnership.

IN WITNESS WHEREOF, I have hereunto set my hand and notarial seal on the day and
year last above written.

/s/ Renee D. Foster



    Notary Public

My Commission Expires:      1/20/2018

3

BORROWER:



      KING’S LANDING LLC, a Delaware limited liability company



      By: Independence Realty Operating Partnership, LP, a Delaware limited
partnership, its sole member



      By: Independence Realty Trust, Inc., a Maryland corporation, its general
partner



      By: Independence Realty Advisors, LLC, a Delaware limited liability
company, its authorized agent

By: /s/ Scott Schaeffer
Name: Scott Schaeffer
Title: CEO


Notice Address:
c/o Independence Realty Advisors, LLC


Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104
Attention: Farrell Ender, President

STATE OF PA

CITY/COUNTY OF PHILADLEHIA, ss:

On this 25th day of March, 2014, before me, the undersigned, a Notary Public in
and for the City/County and State aforesaid, personally appeared Scott
Schaeffer, personally known to me and known to me to be the CEO of Independence
Realty Advisors, LLC, a Delaware limited liability company, authorized agent of
Independence Realty Trust, Inc., a Maryland corporation, general partner of
Independence Realty Operating Partnership, LP, a Delaware limited partnership,
and the same person who executed the foregoing instrument, and duly acknowledged
said execution to be for and on behalf of and as the act and deed of said
limited partnership.

IN WITNESS WHEREOF, I have hereunto set my hand and notarial seal on the day and
year last above written.

/s/ Renee D. Foster



    Notary Public

My Commission Expires:      1/20/2018

4

FANNIE MAE:



      By: Walker & Dunlop, LLC, a Delaware limited         liability company,
its Servicer

By: /s/ Jenna Treible
Name: Jenna Treible
Title: Vice President


      Notice Address:  
c/o Walker & Dunlop, LLC
7501 Wisconsin Avenue
Suite 1200E
Bethesda, Maryland 20814

STATE OF GEORGIA

CITY/COUNTY OF DEKALB, ss:

On this 21st day of March, 2014, before me, the undersigned, a Notary Public in
and for the City/County and State aforesaid, personally appeared Jenna Treible,
personally known to me and known to me to be the Vice President of Walker &
Dunlop, LLC, a Delaware limited liability company, as Servicer for Fannie Mae,
and the same person who executed the foregoing instrument, and duly acknowledged
said execution to be for and on behalf of and as the act and deed of said
limited liability company.

IN WITNESS WHEREOF, I have hereunto set my hand and notarial seal on the day and
year last above written.

/s/ Holly S. Shonosky

Notary Public

My Commission Expires: September 5, 2016

EXHIBIT A to
ASSUMPTION AND RELEASE AGREEMENT
(Guarantor Transfer)

Adjusted Lot 1 of the Boundary Adjustment Plat of Lots 1-4 of Ballas Home Place
and part of Lot 6 of Studt’s Home Place, according to the plat thereof recorded
in Plat Book 352 page 605 of the St. Louis County Records.


EXHIBIT B to
ASSUMPTION AND RELEASE AGREEMENT
(Guarantor Transfer)



1.   Multifamily Loan and Security Agreement (including any amendments, riders,
exhibits, addenda or supplements, if any) dated as of May 24, 2012 by and
between KING’S LANDING LLC, a Delaware limited liability company, doing business
in Missouri as Kings Landing, LLC, and CWCAPITAL LLC, a Massachusetts limited
liability company, now known as WALKER & DUNLOP, LLC, a Delaware limited
liability company.



2.   Multifamily Note dated as of May 24, 2012, by KING’S LANDING LLC, a
Delaware limited liability company, doing business in Missouri as Kings Landing,
LLC for the benefit of CWCAPITAL LLC, a Massachusetts limited liability company,
now known as WALKER & DUNLOP, LLC, a Delaware limited liability company
(including any amendments, riders, exhibits, addenda or supplements, if any).



3.   Multifamily Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, (including any amendments, riders, exhibits,
addenda or supplements, if any) dated as of May 24, 2012, by KING’S LANDING LLC,
a Delaware limited liability company, doing business in Missouri as Kings
Landing, LLC, to Steven M. Leigh, as trustee, for the benefit of CWCAPITAL LLC,
a Massachusetts limited liability company, now known as WALKER & DUNLOP, LLC, a
Delaware limited liability company.



4.   Assignment of Management Agreement dated as of the date hereof by and among
Borrower, Lender and Jupiter Communities, LLC d/b/a RAIT Residential.



5.   Guaranty of Non-Recourse Obligations dated as of May 24, 2012 executed by
John C. Porta and Stan R. McCurdy to and for the benefit of Original Lender.



6.   Environmental Indemnity Agreement dated as of May 24, 2012 executed by
Borrower to and for the benefit of Original Lender.

5